NO. 12-09-00280-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS


ARCHIE R. STEEL AND
JUDITH M. STEEL,                                           '    APPEAL FROM THE
APPELLANTS

V.                                                         '    COUNTY COURT AT LAW OF

JONATHAN AND AMY STAINS,
APPELLEES                                                  '    SMITH COUNTY, TEXAS

                                     MEMORANDUM OPINION
                                         PER CURIAM
         Appellants, Archie R. Steel and Judith M. Steel, have filed a motion to dismiss
this appeal. In their motion, the Steels state that they have reached a resolution of this
dispute and no longer wish to pursue the appeal. Because the Steels have met the
requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the motion is granted, and
the appeal is dismissed.
Opinion delivered November 12, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)